No. 2	                        January 19, 2018	337

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                        Lorraine BATES,
             Charles Ehrman Bates, Eileen Burke,
       Jaci Evans, as Successor Personal Representative
             for the Estate of Thomas Marier, and
         Dalla Francis, as Personal Representative for
                the Estate of George Alexander,
                             Plaintiffs,
                                 v.
       BANKERS LIFE AND CASUALTY COMPANY,
               an Illinois insurance company and
                  CNO Financial Group, INC.,
                     a Delaware corporation,
                            Defendants.
          (US District Court No. 3:13-CV-00580-PK;
        US Court of Appeals No. 14-35397; SC S064742)

   On certified question from the United States Court
of Appeals for the Ninth Circuit; certified order dated
February 24, 2017; certified accepted March 21, 2017; argued
and submitted November 7, 2017.
  Rachele R. Selvig, Cauble Cauble & Selvig, LLP, Grants
Pass, argued the cause and filed the briefs for the plaintiffs.
   Adam J. Kaiser, Alston & Bird LLP, New York, New York,
argued the cause and filed the brief for the defendants. Also
on the brief were John M. Aerni, New York, New York, and
Vicki L. Smith, Lane Powell PC, Portland.
    Erin K. Olson, Law Office of Erin Olson, PC, Portland,
filed the brief for amicus curiae Oregon Trial Lawyers
Association. Also on the brief was Emily Teplin Fox, Portland.
  Before Balmer, Chief Justice, and Kistler, Walters,
Nakamoto, Flynn, and Duncan, Justices.*

______________
	   *  Landau, J., retired December 31, 2017, and did not participate in the deci-
sion of this case. Nelson, J., did not participate in the consideration or decision of
this case.
338	                       Bates v. Bankers Life and Casualty Co.

    BALMER, C. J.
    The certified question is answered.
    Case Summary: The Ninth Circuit certified a question to the Oregon
Supreme Court: Does a plaintiff state a claim under ORS 124.110(1)(b), which
prohibits the financial abuse of a vulnerable person, for “wrongful withholding
of money or property where it is alleged that an insurance company has in bad
faith delayed the processing of claims and refused to pay benefits owed under an
insurance contract?” Held: Plaintiffs did not state a claim because they alleged
that defendants failed to pay out required insurance benefits to vulnerable insur-
ance beneficiaries, but under ORS 124.110(1)(b), a plaintiff must allege that a
defendant wrongfully “continues to hold” “money or property * * * acquired” from
the plaintiff. That requirement was not met here, the Court explained, because
an insured’s contractual right to insurance benefits are not “money or property”
that the insurance company “acquired” in the context of ORS 124.110(1).
    The certified question is answered.
Cite as 362 Or 337 (2018)	339

	          BALMER, C. J.
	        This case is before the court on a certified ques-
tion from the United States Court of Appeals for the Ninth
Circuit under ORS 28.200 and ORAP 12.20. See generally
Western Helicopter Services v. Rogerson Aircraft, 311 Or
361, 811 P2d 627 (1991) (discussing factors court consid-
ers in exercising discretion to accept certified questions).
The certified question relates to claims under ORS 124.110
for financial abuse of “vulnerable persons”—here, elderly
persons—who purchased long-term care insurance from
defendant Bankers Life & Casualty Co. (Bankers) and
sought to receive insurance benefits under their policies.1
The Ninth Circuit certified to this court, and we accepted,
the following question:
    	 “Does a plaintiff state a claim under Oregon Revised
    Statutes 124.110(1)(b) for wrongful withholding of money
    or property where it is alleged that an insurance com-
    pany has in bad faith delayed the processing of claims and
    refused to pay benefits owed under an insurance contract?”
Bates v. Bankers Life & Cas. Co., 849 F3d 846, 847 (9th Cir
2017).
	        For the reasons that follow, we answer in the neg-
ative: Allegations that an insurance company, in bad faith,
delayed the processing of claims and refused to pay bene-
fits owed to vulnerable persons under an insurance contract
do not state a claim under ORS 124.110(1)(b) for wrongful
withholding of “money or property.”2
	        We take the facts from the Ninth Circuit’s certifica-
tion order, supplemented by the federal court pleadings. The
certification order states:
    	 “Plaintiffs are elderly Oregonians or their successors
    who purchased long-term healthcare insurance policies
    sold by [Bankers and its parent company]. These policies
	1
        For convenience, we refer to plaintiffs’ claim under ORS 124.110 as a claim
for “elder financial abuse.”
	2
       It should go without saying that we express no opinion as to what other
claims plaintiffs may or may not have against Bankers based on the allegations
in this case. Plaintiffs asserted other claims in the federal court litigation, but
none are before us, and our opinion is limited to the issue of whether plaintiffs
have stated a claim under ORS 124.110(1)(b).
340	                   Bates v. Bankers Life and Casualty Co.

    are designed to provide health services for elderly people
    who can no longer care for themselves and are intended to
    cover expenses for in-home care providers, assisted living
    facilities, and nursing homes.
    	 “Plaintiffs allege that Bankers developed onerous pro-
    cedures to delay and deny insurance claims. Examples of
    these procedures include failing to answer phone calls,
    losing documents, denying claims without notifying poli-
    cyholders, denying claims for reasons that did not comport
    with Oregon law, and paying policyholders less than what
    they were owed under their policies. Bankers allegedly col-
    lected premium payments and, without good cause, delayed
    and denied insurance benefits to which Plaintiffs were enti-
    tled under their policies.”
Bates, 849 F3d at 847.
	        The federal district court dismissed plaintiffs’ elder
financial abuse claim for failure to state a claim, concluding
that Oregon’s elder financial abuse statute applies only in
the “bailment or trust scenarios expressly referenced in the
statutory language.” Bates v. Bankers Life and Cas. Co., 993
F Supp 2d 1318, 1345 (D Or 2014)). Plaintiffs appealed the
judgment dismissing the elder financial abuse claim, and
the Ninth Circuit, after briefing and argument, certified the
question set out above.
	        Because the certified question asks us to consider
whether plaintiffs have stated a claim under ORS 124.110
(1)(b), we accept as true the well-pleaded factual allegations
in the complaint and construe them in the light most favor-
able to plaintiffs. Philibert v. Kluser, 360 Or 698, 700, 385
P3d 1038 (2016). Under that standard, we accept the factual
assertions in the complaint, including plaintiffs’ allegations
that Bankers failed to act in good faith and intentionally
adopted practices that would hinder policyholders in obtain-
ing benefits to which they were contractually entitled. The
issue before us, then, is the legal question whether Bankers’
alleged conduct constitutes elder financial abuse under ORS
124.110(1)(b).
	        ORS 124.110 provides, in part:
    	 “(1)  An action may be brought under ORS 124.100 for
    financial abuse in the following circumstances:
Cite as 362 Or 337 (2018)	341

   	   “* * * * *
   	 “(b)  When a vulnerable person requests that another
   person transfer to the vulnerable person any money or prop-
   erty that the other person holds or controls and that belongs
   to or is held in express trust, constructive trust or result-
   ing trust for the vulnerable person, and the other person,
   without good cause, either continues to hold the money or
   property or fails to take reasonable steps to make the money
   or property readily available to the vulnerable person when:
   	 “(A) The ownership or control of the money or property
   was acquired in whole or in part by the other person or
   someone acting in concert with the other person from the
   vulnerable person; and
   	 “(B)  The other person acts in bad faith, or knew or
   should have known of the right of the vulnerable person
   to have the money or property transferred as requested or
   otherwise made available to the vulnerable person.”
(Emphasis added.) The successful plaintiff in an elder finan-
cial abuse action can recover three times the plaintiff’s eco-
nomic and noneconomic damages, as well as attorney fees.
ORS 124.100(2)(a) - (c).
	        Plaintiffs qualify as vulnerable persons under the
statute. See ORS 124.100(1)(e) (“vulnerable person” includes
an “elderly person”); ORS 124.100(1)(a) (“elderly person”
means a person 65 years of age or older). They claim that
in imposing various impediments to their efforts to collect
insurance benefits due to them Bankers retained “money
or property” that belonged to plaintiffs. Although plaintiffs
articulate their claim in several slightly different ways, they
essentially seek to bring themselves within the words of the
elder financial abuse statute by arguing that the insurance
benefits that Bankers was contractually obligated to pay
them constituted “money or property” that “belong[ed] to”
them. ORS 124.110(1)(b). As they assert, “[P]laintiffs are
contractually entitled to the benefits under the long-term
care policies; hence, that money belongs to them.” When
Bankers did not pay those benefits in a timely manner, they
contend, Bankers (in the words of the statute) “without
good cause, either continue[d] to hold the money or prop-
erty or fail[ed] to take reasonable steps to make the money
342	                         Bates v. Bankers Life and Casualty Co.

or property readily available” to them. Id. Because Bankers
“act[ed] in bad faith, or knew or should have known of the
right of [plaintiffs] to have the money or property trans-
ferred as requested or otherwise made available to [plain-
tiffs],” ORS 124.110(1)(b)(B), plaintiffs conclude, Bankers
engaged in elder financial abuse.3
	        Plaintiffs are straightforward in asserting that
ORS 124.110(1)(b) provides a cause of action “against insur-
ance companies that wrongfully retain benefits that belong
to vulnerable shareholders.” They argue that the federal
district court erred in holding that claims under subsec-
tion (1)(b) require that a vulnerable person allege that the
other persons have “acquired” the money or property “from
the vulnerable person” and then refused to return it, thus
limiting such claims to trust and bailment relationships.
They point out that the statute is not expressly limited to
those kinds of relationships, but also covers money or prop-
erty that “belongs to” the vulnerable person. Responding to
Bankers’ claim that plaintiffs’ interpretation would allow an
elder financial abuse action whenever an insurance company
incorrectly denies an insurance claim, plaintiffs emphasize
that bad faith is a critical element of a financial abuse action.
This case, they state, is not about mere denials of insurance
benefits, “but about a systemic bad faith scheme.”
	        Bankers responds that ORS 124.110(1)(b) sim-
ply does not apply to its insurer-insured relationship with
plaintiffs. Bankers asserts that it does not “hold” or “control”
any “money or property” owned by plaintiffs; rather, plain-
tiffs purchased insurance from Bankers in exchange for the

	3
        In addition to alleging failure to pay benefits, plaintiffs’ complaint also con-
tains allegations that Bankers improperly required policy holders to continue
paying premiums—with Bankers sometimes continuing to receive automatic
withdrawals from plaintiffs’ bank accounts—even though the policies’ “waiver”
provision suspended premiums while policy holders or their spouses received ben-
efits. The taking and improper withholding of premiums may present a different
legal issue under ORS 124.110(1)(a) or (b)(B) than plaintiffs’ central claim that
Bankers violated that statute by failing to pay policy benefits to which they were
contractually entitled. However, at oral argument, plaintiffs’ counsel stated that
plaintiffs were not making a claim regarding the wrongful retention of premium
payments; in any event, that issue is not raised by the certified question, which
focuses on whether Bankers “delayed the processing of claims and refused to pay
benefits owed under [the] insurance contract[s].” Accordingly, we do not address
those allegations.
Cite as 362 Or 337 (2018)	343

payment of premiums. Those payments became Bankers’
money, and, in return, plaintiffs received insurance policies.
Bankers’ obligation, it asserts, is to pay the benefits to which
plaintiffs are entitled under the policy terms, but that does
not make the amounts that Bankers is contractually obli-
gated to pay “the money or property” of plaintiffs.
	        Bankers also points out that the statute specifically
refers to circumstances in which a person holds a vulnerable
person’s money or property “in express trust, constructive
trust or resulting trust,” and argues that those examples
indicate that the intent of ORS 124.110(1)(b) is not to autho-
rize an elder financial abuse claim in connection with an
ordinary arms-length consumer transaction, such as the
purchase of insurance, but only when a person is holding
money that it has “acquired” from and that “belongs to” the
vulnerable person or is being held by the other person as a
trustee or bailee on behalf of the vulnerable person.
	        Finally, Bankers argues that the use of the article
“the” in the phrase “the money or property,” which appears
multiple times in the statute, makes clear that “the money or
property” that the other person “continue[s] to hold” despite
the request for its return by the vulnerable person (para-
graph (1)(b); subparagraph (1)(b)(B)), is “the money or prop-
erty” that the other person previously had acquired from the
vulnerable person (subparagraph (1)(b)(A)). In other words,
Bankers contends, the statute applies only when a vulner-
able person seeks the return of the same money or property
that he or she transferred to another person, which is not
the circumstance in this case.
	       To resolve this interpretive dispute, we begin with
the text of the statute. A careful reading of the financial
abuse statute supports the interpretation urged by Bankers.
	        ORS 124.110(1) provides that an action may be
brought for “financial abuse” in three different circum-
stances, only two of which have any relevance to the inter-
pretive exercise here.4 ORS 124.110(1)(a)—which is not the
basis for plaintiffs’ claim—allows a financial abuse action

	4
       The third circumstance, set out in ORS 124.110(1)(c), is when a person vio-
lates a restraining order issued under ORS 124.020 regarding sweepstakes.
344	                 Bates v. Bankers Life and Casualty Co.

“[w]hen a person wrongfully takes or appropriates money or
property of a vulnerable person.” (Emphasis added.) That
provision’s use of the emphasized words indicates that it
refers to the improper acquisition by another person of the
vulnerable person’s money or property—such as by fraud,
conversion, or theft. See Hoffart v. Wiggins, 226 Or App 545,
548-49, 204 P3d 173 (2009) (noting that action under sub-
section (1)(a) requires that any taking must be “wrongful”
and distinguishing action under subsection (1)(b), which
does not require initial wrongful taking, but does require
bad faith refusal to return money acquired from vulnerable
person when requested).
	         Paragraph (1)(b), in contrast, applies to circum-
stances where the vulnerable person entrusts his or her
money or property to the other person and later requests its
return, but the other person in bad faith refuses to return it.
Under that provision, an action for financial abuse requires
proof of several elements. The first element in time (although
it appears in the middle of the provision) is that “[t]he own-
ership or control of the money or property was acquired in
whole or in part by the other person * * * from the vulner-
able person.” ORS 124.110(1)(b)(A). That element does not
require that there be wrongful conduct in the acquisition of
the money or property, but it does require that the money
or property at issue be acquired in whole or in part by the
person from the vulnerable person. The second element is
the vulnerable person’s request to the other person that the
other person “transfer” to the vulnerable person any money
or property that “belongs to” the vulnerable person, and the
third element is that the other person “without good cause”
continue to hold the money or property that “belongs to” the
vulnerable person. ORS 124.110(1)(b). The fourth element is
that the other person have acted “in bad faith, or knew or
should have known of the right of the vulnerable person to
have the money or property transferred as requested.” ORS
124.110(1)(b)(B).
	       Plaintiffs’ argument that Bankers’ failure to pay
insurance benefits to them constitutes elder financial abuse
runs into an initial, and fatal, textual barrier. Plaintiffs’
position essentially reads out of the statute the first ele-
ment of the claim—that Bankers have acquired “ownership
Cite as 362 Or 337 (2018)	345

or control of the money or property from [plaintiffs].” If, as
plaintiffs assert, “the money or property” is their contrac-
tual right to receive insurance benefits under the policies,
Bankers did not “acquire[ ]” that contractual right “from”
plaintiffs. Rather, plaintiffs paid insurance premiums to
Bankers in exchange for insurance policies. Plaintiffs are
not seeking the return of the money they transferred to
Bankers in the form of premium payments, but instead the
contractual benefits they are entitled to under Bankers’
insurance policies, which are not the same thing. A “pre-
mium” is “[t]he amount paid at designated intervals for
insurance; esp., the periodic payment required to keep an
insurance policy in effect.” Blacks’s Law Dictionary 1371
(10th ed 2009). “Insurance” is “a contract whereby one
undertakes to indemnify another or pay or allow a specified
or ascertainable amount of benefit upon determinable risk
contingencies.” ORS 731.102(1). Because “the money or prop-
erty” that plaintiffs transferred to Bankers—premiums—
is factually and legally different from the insurance pol-
icy benefits they now claim Bankers is withholding from
them, plaintiffs are unable to establish the first element of
their elder financial abuse claim, and that claim fails at
the threshold. That, of course, was the basis for the federal
district court’s dismissal of plaintiffs’ elder financial abuse
claim. Bates, 993 F Supp 2d at 1344-45.
	        Before this court, plaintiffs elaborate on several
arguments in support of their proposed interpretation of
the elder financial abuse statute that the federal district
addressed only summarily or not at all. We turn briefly to
those contentions. Plaintiffs argue that Bankers “acquired”
the money or property that “belong[ed] to” plaintiffs at the
time that Bankers failed to pay (and thus “continue[d] to
hold”) the insurance benefits that were due to plaintiffs.
But the statutory phrase “acquired * * * from the vulnera-
ble person” suggests a change in possession that is miss-
ing from plaintiffs’ reading. Plaintiffs’ interpretation would
require “acquired” to mean something closer to “retained,” a
meaning that does not make sense in the context of a stat-
ute addressing intentional transfers of money or property
such as trusts. Moreover, the statutory wording “continues
to hold” confirms that the statute is focused on the wrongful
346	                 Bates v. Bankers Life and Casualty Co.

retention of money or property already owned by the vul-
nerable person, rather than the failure to pay an obligation
owed to the vulnerable person, which is the gravamen of
plaintiffs’ allegations here.
	       Plaintiffs also argue that the federal district court
incorrectly interpreted the elder financial abuse statute as
applying only to money transferred by a vulnerable person
to another person in “bailment or trust scenarios.” Bates,
993 F Supp 2d at 1345. In doing so, they seek to expand
the meaning of the words “money or property” that “belongs
to” them (and that Bankers wrongfully failed to transfer to
them) to include the insurance benefits to which they are
contractually entitled.
	         Plaintiffs are correct that the words “money or prop-
erty * * * that belongs to * * * the vulnerable person” indicate
that ORS 124.110(1)(b) may apply outside the strict “trust”
confines specifically identified in the statute and mentioned
by the district court, but that does not mean that the statute
applies here. We often apply the interpretive rule noscitur
a sociis (“it is known by its associates”), see Antonin Scalia
and Bryan A. Garner, Reading Law: The Interpretation of
Legal Texts 195 (2012), to help us determine the meaning
of a word or phrase by considering other words in the same
sentence or provision. Goodwin v. Kingsmen Plastering, Inc.,
359 Or 694, 702, 375 P3d 463 (2016). The words “belongs
to” are immediately followed in the statute by a more spe-
cific description of circumstances in which the subsection
applies: “or is held in express trust, constructive trust or
resulting trust for the vulnerable person.” That context sug-
gests that by including the words “belongs to” the legisla-
ture intended the statute to cover circumstances—in addi-
tion to an express, constructive, or resulting trust—where
one person refuses pay money to a vulnerable person. But,
contrary to plaintiffs’ apparent view that the statute cov-
ers any wrongful failure to pay money owed to a vulnerable
person, the statute only applies to money or property “that
the other person holds or controls and that belongs to” the
vulnerable person, and the trust examples help us under-
stand that “belongs to” at least must be read to apply in
trust-like situations—and not simply to any failure to pay a
Cite as 362 Or 337 (2018)	347

contractual or other debt owed to a vulnerable person as a
result of an arms-length consumer transaction.
	        That conclusion is reinforced by the statute’s use of
the article “the” in all but one of the references to “money or
property.” That usage indicates that the money or property
at issue must be the money or property of the vulnerable
person that the other person acquired as the first element of
an elder financial abuse claim, described above—not money
or property of the other person (here, Bankers) which that
person may be obligated by contract to pay to the vulnerable
person. Given the text and context, it is difficult to escape
the conclusion that the legislature intended ORS 124.110
(1)(b) to apply only where the other person holds the same
money or property that the other person acquired from the
vulnerable person and that still “belongs to” the vulnera-
ble person. As noted, the insurance benefits plainly are not
the same “money or property” that Bankers acquired from
plaintiffs. Depending on the policy terms and the individual
circumstances of plaintiffs, they may have paid insurance
premiums and yet be contractually entitled to no benefits at
all—for example, if they never needed long-term care—or
they may be entitled to benefits far in excess of the premiums
they paid. That is the nature of insurance. Plaintiffs make
no coherent legal argument that the legislature intended
that the inchoate right to receive contractual benefits in
certain circumstances—here, benefits under an insurance
policy—is to be equated with “money” for purposes of ORS
124.110(1)(b). And while such a contract right might be con-
sidered “property” in the broadest sense of the word, what
plaintiffs received in exchange for those premiums were
insurance policies. Neither those policies, nor plaintiffs’
contractual right to benefits under those policies, consti-
tuted “the money or property” that Bankers “acquired” from
plaintiffs, and Bankers’ failure to pay those benefits under
the contract terms, even if wrongful, therefore was a not a
violation of the elder financial abuse statute.5
	5
       In a different federal district court decision involving Oregon’s elder finan-
cial abuse statute, the court rejected a claim involving an insurance policy on
similar grounds:
    “Plaintiff’s claim is based on her payment of insurance premiums to State
    Farm and State Farm’s alleged refusal to provide sufficient insurance
348	                       Bates v. Bankers Life and Casualty Co.

	        Plaintiffs also assert that their complaint states a
claim under the elder financial abuse statute for the same
reasons as the plaintiffs’ claim in Hoffart. The Court of
Appeals’ analysis of the statute in that case is entirely con-
sistent with our analysis here, but the facts in Hoffart con-
trast with those here and demonstrate why Hoffart does not
support plaintiffs’ claim.
	In Hoffart, the Court of Appeals held that the plain-
tiffs had made out an elder financial abuse claim under ORS
124.110(1)(b) by alleging that they had entrusted money to
defendants to invest on their behalf, that the defendants had
agreed to return “the entire sum of money * * * to plaintiffs
upon their request,” and that the defendants in bad faith
had refused to return the principal amount of the plain-
tiffs’ investment. 226 Or App at 547-48.6 Hoffart illustrates
a situation where the defendants held and invested money
that “belonged to” plaintiffs and had agreed to return that
money on request. Here, however, plaintiffs paid insurance
premiums to Bankers in exchange for insurance policies,

     coverage. These allegations do not assert a claim for wrongfully taken or
     appropriated property, as plaintiff paid those premiums in exchange for cov-
     erage under an insurance policy. Whether State Farm breached the terms of
     that policy is properly brought as a breach of contract rather an elder abuse
     claim.”
Yoakam v. State Farm Fire and Casualty Co., No 6:15-cv-00478-AA, 2017 WL
132845, at *2 (D Or Jan 11, 2017) (citations omitted). Yoakam apparently involved
a claim under ORS 124.110(1)(a), rather than ORS 124.110(1)(b), see discussion
above, 362 Or at ___, and thus is not directly relevant here, but its distinction
between premiums paid for insurance and insurance policy benefits is consistent
with the discussion in the text.
	6
       As Hoffart implies, the other person’s obligation to return the “money” that
he or she acquired from the vulnerable person does not mean that the very same
actual currency or other legal tender must be returned. Because money is fungi-
ble, the obligation can be met by returning the amount of money that the other
person “holds or controls and that belongs to” the vulnerable person. Relatedly,
Hoffart did not address, and we need not decide here, whether interest that
may have accrued on money held on behalf of the vulnerable person also must
be returned on request, along with the principal, even though the interest was
not itself “acquired” by the other person from the vulnerable person under ORS
124.110(1)(b)(A). We note, however, that paragraph (1)(b) refers to the transfer,
on request, to the vulnerable person of “any money or property the other person
holds or controls” on behalf of the vulnerable person, and subparagraph (1)(b)(A)
describes the money at issue as “the money or property [that] was acquired in
whole or in part by the other person” from the vulnerable person, suggesting that
the obligation to return money to the vulnerable person may include interest that
accrued on the acquired money while it was held or controlled by the other person.
Cite as 362 Or 337 (2018)	349

which, as noted, are contracts to pay certain amounts of
benefits “upon determinable risk contingencies.” ORS
731.102(1). The money plaintiffs paid to Bankers as pre-
miums became Bankers’ money; it no longer “belonged to”
plaintiffs. Bankers comingled that money with premiums
paid by other insurance purchasers, spent some on opera-
tional expenses, and invested the rest; it continued to hold
the remainder of the money, either as investment assets
or in reserve funds to pay future claims. In return, plain-
tiffs received insurance policies that gave them contractual
rights to insurance benefits.
	         In sum, plaintiffs’ central argument appears to turn
on their view that when their circumstances met the policy
criteria and they became contractually entitled to insur-
ance benefits under the policies that they had purchased
from Bankers, that contractual right was “money or prop-
erty” that belonged to them, and Bankers’ failure, in bad
faith, to transfer that money or property to them on request
constituted elder financial abuse. Even if we were to accept
that premise, plaintiffs cannot show that that same money
or property had been “acquired” by Bankers from them, as
plainly required by ORS 124.110(1)(b)(A).
	        Finally, we briefly address competing arguments
raised by plaintiffs and Bankers based on other aspects
of the financial abuse statute. Plaintiffs note that various
categories of persons—such as financial institutions, adult
foster homes, and health care facilities—have statutory
immunity from civil elder financial abuse claims, and that
insurance companies do not, ORS 124.115, suggesting that,
for that reason, we should find that their complaint states a
claim against Bankers. Bankers, on the other hand, argues
at length that the comprehensive regulation of insurance
companies, including those offering long-term care policies,
demonstrates that the legislature did not intend disputes
about benefits under long-term care insurance policies to be
actionable under the elder financial abuse statute. Neither
plaintiffs nor Bankers, however, identify any specific pro-
vision of the elder financial abuse statute or the insurance
code that would affect the application of the statute to the
allegations here or otherwise cause us to modify the stat-
utory interpretation set out above. Those arguments may
350	               Bates v. Bankers Life and Casualty Co.

have force in other contexts, but because we conclude that
the allegations in this complaint do not state a claim for
relief under ORS 124.110(1)(b), we have no occasion to con-
sider them further in this opinion.
	       The certified question is answered.